Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1.	Claim 2 has been cancelled.
2.	Claims 1, 3-20 are allowed.
3.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 1. 
4.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a docking station for an in particular optical surface measuring apparatus having at least one reference measuring surface which can be brought into at least one covered state in which it is covered from the environment of the docking station and at least one uncovered state in which it is not covered from the environment of the docking station so that the surface measuring apparatus, when it is accommodated in the docking station and when the at least one reference measuring surface is in the at least one uncovered state, can perform a reference measurement of the at least one reference measuring surface, wherein the at least one reference measuring surface is movable relative to the docking station into at least one covered position in which it is covered from the environment of the docking station, particularly by a housing of the docking station, whereby the at least one reference measuring surface can be brought into a covered state, and that the at least one reference measuring surface is movable relative to the docking station into at least one uncovered position which differs 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
March 2, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877